Name: 79/1037/EEC: Commission Decision of 23 November 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'JASCO Automatic Recording Spectro-polarimeter, model J-41 A'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-12-13

 Avis juridique important|31979D103779/1037/EEC: Commission Decision of 23 November 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'JASCO Automatic Recording Spectro-polarimeter, model J-41 A' Official Journal L 318 , 13/12/1979 P. 0045 - 0045 Greek special edition: Chapter 02 Volume 8 P. 0015 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 23 NOVEMBER 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' JASCO AUTOMATIC RECORDING SPECTRO-POLARIMETER , MODEL J-41 A ' ( 79/1037/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 14 MAY 1979 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' JASCO AUTOMATIC RECORDING SPECTRO-POLARIMETER , MODEL J-41 A ' , USED FOR TEACHING AND RESEARCH IN CONNECTION WITH PROBLEMS OF BIO-CATALYSIS AND ITS ORIGIN AND THE INTENSIFICATION OF CHIARALITY , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 29 OCTOBER 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A SPECTRAL POLARIMETER ; WHEREAS IN VIEW OF ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE GREAT PRECISION OF THE MEASUREMENTS AND THE USE TO WHICH IT IS PUT , THIS APPARATUS IS SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' MARK III-S ' MANUFACTURED BY INSTRUMENTS S.A ., DIVISION JOBIN-YVON , 16-18 , RUE DU CANAL , 91160 LONGJUMEAU/FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' JASCO AUTOMATIC RECORDING SPECTRO-POLARIMETER , MODEL J-41 A ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 NOVEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION